Citation Nr: 1816126	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-18 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than January 20, 2012 for the award of helpless child benefits for C.S. on the basis of permanent incapacity for self-support. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1963 to May 1971 and August 1971 to March 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The United States Court of Appeals for Veterans Claims (Court) recently issued a March 2017 Memorandum Decision, wherein the Court set aside the Board's May 2015 decision as it pertained to the above-noted issue.  The case has since been returned for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  The Veteran's daughter, C.S., was born in March 1972, and became permanently incapacitated for purposes of self-support prior to her 18th birthday in March 1990.  

2.  The Veteran's initial claim for helpless child benefits for C.S. was denied in an August 1992 rating decision; the Veteran neither appealed that decision, nor submitted new and material evidence within one year of its issuance.  

3.  The Veteran initiated a claim to reopen his previously denied claim for helpless child benefits for C.S. in September 1998, and was again denied in a January 1999 rating decision; the Veteran failed to perfect an appeal as to that determination, and did not submit new and material evidence within one year of its issuance.  

4.  In April 2011 the Veteran was notified that he was awarded a 30 percent disability rating for coronary artery disease effective from June 1, 2004. 

5.  The Veteran initiated a claim to reopen his previously denied claim for helpless child benefits on January 20, 2012.  


CONCLUSION OF LAW

The criteria for an effective date of June 1, 2004, but no earlier, for the award of helpless child benefits for C.S. on the basis of permanent incapacity for self-support have been met.  38 U.S.C. §§ 1114, 1115, 5101, 5108, 5110, 5107, 7105 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.400, 3.401, 3.403 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the claim for an earlier effective date for entitlement to helpless child benefits for C.S., as explained below, the pertinent facts in this case are not in dispute, and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate this claim, and no further action is required to comply with VA's duties to notify and assist under 38 U.S.C. §§ 5103, 5103A (2012) or 38 C.F.R. § 3.159 (2017).  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

Generally, the effective date of an award based on an original claim for compensation benefits, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The effective date, "shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefore."  38 U.S.C. § 5110(a). 
However, an exception to this rule applies to dependency benefits.  An award of additional compensation of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C. § 5110(f).

The date of claim for child dependency benefits is the latest of the following: a) date of birth or adoption of the child, if the evidence is received within one year; b) the date evidence is received of the child's existence, if such evidence is received within one year of the Department of Veterans Affairs request; c) the date dependency arises; or d) the effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  38 C.F.R. § 3.401(b). 

In original claims for helpless child dependency benefits, the effective date is fixed by §§3.400(b) or (c) or 3.401(b).  In claims for continuation of payments, the 18th birthday is the effective date for benefits if the condition is claimed prior to or within 1 year after that date; otherwise from date of receipt of claim.  38 C.F.R. § 3.403(a)(1).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

In January 1987 the Veteran submitted his original claim for VA benefits by way of a VA Form 21-526.  At that time, the Veteran listed his daughter, C.S. as a dependent.  Subsequently, the RO granted service connection for diabetes in an October 1987 rating decision; however, a 20 percent disability rating was assigned at that time, and as such, the Veteran did not qualify for dependency benefits.  See 38 U.S.C. § 1114, 1115.  Thereafter, in December 1989 the RO awarded an increased 40 percent rating for diabetes mellitus and also granted service connection for hypertension and bilateral lower extremity peripheral neuropathy.  This decision resulted in a combined 30 percent disability rating from April 1988, a combined 50 percent disability rating from October 1988, and a combined 60 percent disability rating from April 1989.  Thereafter, dependency benefits were awarded through March 1990, the date C.S. turned 18.  Then, in March 1990 the Veteran petitioned for an extension of his dependency benefits for C.S. on the basis of her school attendance, and an extension was awarded until July 1, 1992.  

In August 1992 the Veteran initiated his original claim for helpless child dependency benefits for C.S.  The RO issued a rating decision that same month denying entitlement to helpless child benefits on the grounds that the evidence failed to prove C.S. was incapable of self-support.  The Veteran did not appeal that decision.  Thereafter, in September 1998 the Veteran sought to reopen the previous claim for helpless child dependency benefits.  In January 1999 the RO again denied the Veteran's claim, and the Veteran submitted a notice of disagreement in May 1999; however, following the issuance of a statement of the case in May 1999, the Veteran failed to perfect an appeal.  Thereafter, in April 2011 the RO conducted a special review of the Veteran's case under the provisions of the United States District Court's order in Nehmer v. United States Veterans' Administration, et al., C.A. No. CV-86-6160 (TEH) (N.D. Cal.) (May 17, 1991).  Following a review of the Veteran's case, the RO awarded a 30 percent disability rating for coronary artery disease effective from June 1, 2004.  The Veteran then submitted a request to reopen his claim for helpless child dependency benefits in January 2012.  

Initially, the Board notes that pursuant to 38 U.S.C. § 5110(f), dependency benefits may be granted effective from the date a 30 percent or greater disability rating is assigned, if proof of dependence is received within one year of that award.  As noted above, the Veteran submitted additional evidence and a request to add C.S. as a helpless child dependent in January 2012, which was within 12 months of being notified of his 30 percent disability rating for coronary artery disease.  In Sharp v. Shinseki, 23 Vet.App. 267, 276 (2009), the Court determined that eligibility for dependent benefits arises each time VA grants a veteran a disability rating of 30 percent or higher.  Based on the foregoing, the Board finds the helpless child dependency benefits were warranted from June 1, 2004.  

However, the Board finds an effective day prior to June 1, 2004 is not warranted.  Under 38 U.S.C. § 5110(f), the effective date is based on the award that triggered the eligibility, not the submission of "proof" of dependency.  The general idea is that all benefits administered by VA are predicated in some way on the basis of a valid "claim."  This case involves several claims for dependency benefits.  Rule 5110(f) allows for an effective date earlier than the date of claim when two prerequisites are met: a) the claim is submitted for dependency benefits within one year of a qualifying award, and b) proof of eligibility is submitted supporting the claim.  The reason for this liberalized effective date provision is based in the fact that a veteran likely would not have known whether he or she would receive a qualifying award on the date they submitted their claim for disability compensation, and as such, this provision allows the veteran to obtain an effective date for the collateral dependency benefit that is commensurate with the date of the threshold qualifying disability rating award.  Since each qualifying disability rating award is independent of any previous awards that may have given rise to dependency benefits, the determination of dependency benefit eligibility is dependent on whether the two requirements of 38 U.S.C. § 5110(f) noted above are satisfied within one year of notification of such eligibility.  

In this case there are two potential qualifying award notification dates, December 1989 and April 2011.  The former date is the date the Veteran was initially notified that he satisfied a combined 30 percent or greater disability rating.  At that time the Veteran was awarded dependency benefits for C.S. based on her status as a minor child.  Those benefits were extended until July 1992, as a result of her school attendance.  Pursuant to 38 C.F.R. § 3.403(a)(1), the effective date of a helpless child dependency award will be the child's 18th birthday when a claim for continuation of dependency benefits on the basis of helpless child status is initiated within one year of the child reaching majority age; otherwise the dependency benefit is granted effective the date of receipt of the claim.  This regulation is inapplicable here, because the Veteran did not initiate his first claim for helpless child benefits until August 1992, which was more than one year after C.S. reached majority age.  The Veteran's representative asserts that because the Veteran submitted proof of dependency in August 1992, the subsequent award of helpless child dependency benefits should be effective from that date.  However, in the August 1992 rating decision the RO determined the Veteran had failed to provide sufficient proof of helpless child status.  The Veteran did not timely appeal that determination, and as such, that decision is final.  The Veteran has not asserted that he submitted new and material evidence within one year of that decision.  Therefore, in the absence of clear and unmistakable error that decision is final.  The Veteran has not argued the August 1992 rating decision was the product of clear and unmistakable error.  

To the extent the Veteran's representative has asserted that 38 U.S.C. § 5110(f) and 38 C.F.R. § 3.401(b) provide for an earlier effective date than June 1, 2004, this argument is legally flawed.  Specifically, the Veteran's representative contends that pursuant to 38 C.F.R. § 3.401(b) the proper effective date is either March 1972 or May 1978.  However, those effective dates are inapplicable as the Veteran was not in receipt of a threshold qualifying disability rating at those times.  As such, dependency benefits were not warranted as a matter of law in March 1972 or May 1978.  Further, pursuant to 38 U.S.C. § 5110(f) and 38 C.F.R. § 3.401(b), neither the August 1992 nor September 1988 claim dates may be used to establish the effective date to helpless child dependency benefits, because those claims were denied on the basis that insufficient proof that helpless child status was provided.  Again, the Veteran has not asserted those decisions contained clear and unmistakable error, and in the absence of such specific pleas, those final factual determinations must stand.  Therefore, the final potential applicable effective date under 38 C.F.R. § 3.401(b) is June 1, 2004, which is the next qualifying disability award date.  For these reasons, the Board finds an effective date of June 1, 2004, but no earlier, is warranted for the grant of helpless child disability benefits.  


ORDER

An effective date of June 1, 2004, for an award of helpless child dependency benefits for C.S. is granted, subject to the criteria governing the payment of monetary benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


